Citation Nr: 0936639	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to a service-connected right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder as secondary to a service-connected right knee 
disorder.

3.  Entitlement to service connection for a left arm 
disorder, to include as secondary to a service-connected 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to 
March 1997.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In May 2009, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  

The Board will go ahead and decide the claims of service 
connection for low back and left knee disorders on a 
secondary basis.  But the Board is remanding the claim of 
service connection for a left arm disorder on a direct and 
secondary basis to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  


FINDINGS OF FACT

1.  There is competent, persuasive medical evidence of record 
indicating the Veteran's low back condition is caused by his 
service-connected right knee disability.  

2.  There is suggestive medical evidence, in addition to 
competent and credible lay evidence, demonstrating that the 
Veteran's left knee condition is the direct result of his 
service-connected right knee giving way.  


CONCLUSIONS OF LAW

1.  The Veteran's low back condition is proximately due to 
his service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  

2.  The Veteran's left knee condition is proximately due to 
his service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With respect to the left knee and low back disorder issues, 
review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In any event, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
Veteran, given the completely favorable disposition of these 
issues.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition, a disability can be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate a disorder with a service-
connected disability).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit Court rejected 
as too broad "too broad" the former proposition that 
competent medical evidence is always required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Instead, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id. at 1377 (footnote omitted).  For example, 
a layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer.  Id. at 1377 n.4.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Low Back Disorder Claim on a Secondary Basis

The Veteran contends that his service-connected right knee 
disorder has caused a change of gait and 
"overcompensation", precipitating current low back 
problems.  In short, he claims his low back problems are 
secondary to his service-connected right knee disorder.  See 
June 2006 claim; Travel Board hearing testimony at pages 7-8.

Post-service, the first evidence of a low back disorder is 
from a Blanchfield Army Community Hospital record dated in 
September 2004, which noted low back pain of five days 
duration.  But most significantly, in an October 2006 medical 
opinion by Dr. D. Allen DC, the Veteran was diagnosed with 
degenerative changes in multiple levels of the lumbar spine, 
as well as an abnormal spinal curve.  Dr. Allen opined that 
these diagnoses caused a lateral wedging of the 
intervertebral discs and "most likely" were a 
"compensation reaction" as a result of the Veteran's knee 
injury.  Dr. Allen added that it is "more likely than not" 
the Veteran's service-connected right knee injury caused a 
change of alignment in the Veteran's lumbar spine.  Dr. Allen 
explained this change of alignment precipitated increased 
wear and tear of the discs and joints of the lumbar spine, 
resulting in low back pain.  Therefore, there is competent 
medical evidence of record that demonstrates a nexus between 
the Veteran's low back condition and his service-connected 
right knee disability.  Velez, 11 Vet. App. at 158.  There is 
no contrary medical opinion of record.  

In light of the above, resolving any doubt in the Veteran's 
favor, the Board concludes the preponderance of the evidence 
supports secondary service connection for a low back 
disorder.  38 U.S.C.A. § 5107(b).  The Board emphasizes that 
it is granting secondary service connection for the Veteran's 
low back disorder on the basis that is the direct result of 
his service-connected right knee, as opposed to aggravation.  
The appeal is granted as to that issue.  The precise nature 
and extent of his low back disorder is not at issue before 
the Board at this time. 

Analysis - Left Knee Disorder Claim on a Secondary Basis

The Veteran contends that his left knee disorder was caused 
by his service-connected right knee disorder.  Specifically, 
he asserts that in September 2005 his service-connected right 
knee gave away, causing him to fall off his truck and injure 
his left knee.  See June 2006 claim; Travel Board hearing 
testimony at pages 5-6.  

Post-service, Blanchfield Army Community Hospital records 
dated in September 2005 confirm that the Veteran sustained a 
left knee strain when he slipped off his truck.  An August 
2006 X-ray of the left knee revealed early hypertrophic 
changes.  An August 2006 magnetic resonance imaging (MRI) of 
the left knee revealed effusion with evidence of a meniscal 
tear injury.  As such, the evidence at the very least clearly 
shows a current left knee disorder.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

Although no medical evidence of record specifically mentions 
a secondary relationship with his right knee, there is at 
least sufficient medical evidence demonstrating that the 
Veteran injured his left knee when he fell off his truck in 
September 2005.  Most importantly, the Board emphasizes the 
Veteran is indeed competent to report the onset of left knee 
symptoms after his right knee "gave way" in the documented 
September 2005 fall from his truck.  38 C.F.R. § 3.159(a)(2).  
See also Layno, 6 Vet. App. at 469.  There is also no overt 
reason to doubt the credibility of the Veteran's 
lay assertions that his right knee "gave way."  See, e.g., 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
His lay statements discussing the incident in question have 
been consistent.  In addition, the claims folder only 
documents left knee problems after the occurrence of his 
September 2005 injury, providing strong circumstantial 
evidence in support of the claim.  

In light of the above, resolving any doubt in the Veteran's 
favor, the Board concludes the preponderance of the evidence 
supports secondary service connection for a left knee 
disorder.  38 U.S.C.A. § 5107(b).  The Board emphasizes that 
it is granting secondary service connection for the Veteran's 
left knee disorder on the basis that is the direct result of 
his service-connected right knee giving way, as opposed to 
aggravation.  The appeal is granted as to that issue.  The 
precise nature and extent of his left knee disorder is not at 
issue before the Board at this time.




ORDER

Service connection for a low back disorder as secondary to a 
service-connected right knee disorder is granted. 

Service connection for a left knee disorder as secondary to a 
service-connected right knee disorder is granted. 


REMAND

However, before addressing the merits of the left arm 
disorder claim, the Board finds that additional development 
of the evidence is required.

First, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of a left 
arm disorder on the basis of in-service incurrence, and also 
on the basis of a secondary relationship to his service-
connected cervical spine disorder.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this regard, the Veteran contends that he experiences left 
arm pain, weakness, and numbness that began during his 
military service as part of his cervical spine disability, 
or, in the alternative, further manifested post-service as 
secondary to his service-connected cervical spine facet 
dysfunction with disc herniation.  See June 2006 claim; 
Travel Board hearing testimony at pages 9-10.  

Service treatment records (STRs) dated in November 1996 and 
January 1997 document some symptoms of left arm pain, 
weakness, and numbness associated with his cervical spine 
disorder. 

Regardless, the threshold criterion for service connection - 
on either a direct or secondary basis, is the existence of a 
current disability.  38 U.S.C.A. §§ 1110, 1131; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Having carefully 
examined all evidence of record in light of the applicable 
law, the Board finds there is mixed evidence as to whether 
the Veteran has a current, chronic left arm disability.  In 
this regard, although a March 2007 VA examiner diagnosed the 
Veteran with a cervical spine disorder, status post cervical 
fusion surgery with residual stiffness, the examiner did not 
assess any residual left arm disorder.  The examiner did 
acknowledge that the Veteran had left arm numbness and 
weakness prior to his cervical spine surgery in 2000.  
However, upon current examination, it was unclear whether the 
Veteran still had any residual neuropathic disorder to the 
left arm.  The last medical evidence in the claims folder of 
a left arm disorder is based on a May 2000 Department of Army 
record and MRI, dated prior to his cervical spine surgery, 
which noted left arm weakness with muscle spasms due to 
cervical disc herniation and left-sided nerve root 
impingement.   

But notably, the Veteran has submitted competent and credible 
lay evidence that he still has left arm symptoms.  The 
Veteran insists that although his left arm symptoms subsided 
for a period of time after his cervical spine surgery, his 
pain and numbness have recently returned.  See June 2007 
Notice of Disagreement (NOD); Travel Board hearing testimony 
at pages 9-10.  But pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  In addition, the Board emphasizes although 
the Veteran is competent to state that he experiences left 
arm pain and numbness, he is not competent to diagnose 
himself with a specific left arm disability requiring a 
medical diagnosis by a medical professional.  See 38 C.F.R. 
§ 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  No medical 
professional has confirmed a current left arm disability 
subsequent to the Veteran's cervical spine surgery in 2000.   

But in light of the above evidence, and based on the Court's 
recent decision in McLendon, a medical examination and 
opinion are required in this case to determine if a current 
left arm disorder exists, and if present, the nature and 
etiology of such a disorder. 

Second, with regard to the VCAA, the July 2006 notice letter 
sent by the RO to the Veteran is insufficient.  This letter 
addressed service connection for a left arm disorder on a 
secondary basis, but failed to address service connection for 
a left arm disorder on the basis of in-service incurrence.  
The RO (AMC) should send the Veteran a VCAA notice letter 
that notifies the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate his claim for 
service connection for a left arm disorder on the basis of 
in-service incurrence.  The notice should indicate what 
information or evidence should be provided by the Veteran and 
what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the service connection for 
a left arm disorder claim on the basis 
of direct in-service incurrence.  This 
letter must advise the Veteran of what 
information or evidence that he should 
provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  

2.	Then arrange for the Veteran to undergo 
the appropriate VA examination to 
determine the nature and etiology of 
any current left arm disorder.  The 
Veteran is hereby advised that his 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:  

(A)	Does the Veteran currently have 
a current left arm disorder, to 
include consideration of 
neurological impairment?  

(B)	If he does have a left arm 
diagnosis, is it at least as 
likely as not (50 percent or 
more probable) that any current 
left arm disorder is 
proximately due to or is 
permanently aggravated by the 
Veteran's service-connected 
cervical spine disability?  If 
aggravated, please identify the 
impairment which is the result 
of such aggravation.

(C)	If a specific diagnosis 
cannot be rendered for the 
left arm, is it at least as 
likely as not (50 percent or 
more probable) that the left 
arm symptoms of pain and 
weakness credibly reported by 
the Veteran are proximately 
due to the service-connected 
cervical spine disability?  

(D)	Is it at least as likely as not 
(50 percent or more probable) 
that any current left arm 
disorder is directly related or 
attributable to his military 
service?  In making this 
determination, the examiner's 
attention is directed to STRs 
dated in November 1996 and 
January 1997 documenting left 
arm pain, numbness, and 
weakness.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record, 
including X-ray studies, past injuries, 
and assertions made by the Veteran.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

3.	Then readjudicate the left arm disorder 
claim in light of the additional 
evidence obtained.  If this claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


